Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) An interconnect system comprising: an interconnect module configured to mate with first and second electrical connectors of a host module, the second electrical connector spaced from the first electrical connector in a rearward direction, and the first electrical connector configured to operate at higher data transfer speeds than the second electrical connector, the interconnect module including a module substrate and an optical engine supported by the module substrate, and a module housing mounted to the module substrate and at least partially surrounding the optical engine; and an anti-backout latch that defines at least one pivot member configured to be pivotally attached to the module housing such that the anti-backout latch is pivotable relative to the module housing about a pivot axis between a disengaged position and an engaged position whereby when the anti-backout latch is in the engaged position, a first mechanical interference between the anti-backout latch and the module housing limits movement of the interconnect module in the rearward direction with respect to the anti-
(Claim 10) an interconnect system comprising: a transceiver that includes a substrate, an optical engine mounted on the substrate, and a transceiver housing that is mounted on the substrate and at least partially surrounds the optical engine; and an anti-backout latch that is pivotally attached to the transceiver housing so as to be pivotable with respect to the transceiver housing about a pivot axis, wherein the anti-backout latch extends from the pivot axis to an engagement member that is spaced from a forward-most end of the transceiver housing in a forward direction so as to abut a host module that includes a first electrical connector to which the transceiver is configured to be mated in the forward direction, wherein the anti-backout latch is pivotable about the pivot axis between an engaged position and a disengaged position, in the engaged position an abutment between the engagement member and the host module prevents the transceiver from being unmated from the first electrical connector in a rearward 
(Claim 15) an interconnect system comprising: an interconnect module configured to mate with first and second electrical connectors of a host module, the first electrical connector spaced from the second electrical connector in a forward direction, and the first electrical connector configured to operate at higher data transfer speeds than the second electrical connector, the interconnect module including a module substrate, an optical engine supported by the module substrate, and a module housing mounted to the module substrate and at least partially surrounding the optical engine; and an anti-backout latch that defines at least one pivot member configured to be pivotally attached to the module housing such that the anti-backout latch is pivotable relative to the module housing about a pivot axis between the disengaged position and the engaged position, wherein the pivot axis is configured to be spaced from the second electrical connector in the forward direction when the transceiver module is mated with the first and second electrical connectors, and the anti-backout latch extends from the pivot member in the forward direction to a finger, whereby when the anti-backout latch is in the engaged position, 1) a first mechanical interference between the anti-backout latch and the module housing limits movement of the interconnect module in the rearward direction with respect to the anti-backout latch in a rearward direction, 2) a second mechanical interference between the finger and the host module limits movement of the latch in the rearward direction with respect to the first and second electrical connectors, and 3) the limited movements in the rearward direction prevent the interconnect module from moving in the rearward direction with respect to the first and second electrical connectors a distance that would be sufficient to 
(Claim 20) an interconnect system comprising: an interconnect module configured to mate with first and second electrical connectors of a host module that are mounted onto a host substrate, the first electrical connector spaced from the second electrical connector in a forward direction, and the first electrical connector configured to operate at higher data transfer speeds than the second electrical connector, the interconnect module including a module substrate, an optical engine supported by the module substrate, and a module housing that at least partially surrounds the optical engine; and an anti-backout latch configured to be placed in mechanical communication with the interconnect module so as to define a first mechanical interference between the anti-backout latch and the interconnect module that limits rearward movement of the interconnect module with respect to the anti-backout latch in a rearward direction that is opposite the forward direction, the anti-backout latch including at least one finger that is configured and positioned to abut a forward facing outer support surface of a securement member that is both attached to a connector housing of the second electrical connector and mounted to the host substrate, wherein the anti-backout latch is configured to be movable between an engaged position and a disengaged position when the interconnect module is mated with the first and second electrical connectors, whereby when the anti-backout latch is in the engaged position, the at least one finger defines a second mechanical interference with the forward facing outer support surface of the securement member so as to prevent the interconnect module from moving in the rearward direction with respect to the host module a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see arguments under bullet B. pages 12-13, filed in the Remarks dated 04/14/2021, with respect to the 102(a)(2) rejection of claims 1, 10, 15 have been fully considered and are persuasive.  The 102(a)(2) rejection of claims 1, 10, 15 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/29/2021